Citation Nr: 1751588	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  11-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for erectile dysfunction, and assigned an initial 0 percent (noncompensable) disability rating, effective December 18, 2007.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board previously remanded this case back in August 2016.  It has since returned for an appellate disposition.  


FINDING OF FACT

The February 2017 VA examination indicates that the condition of erectile dysfunction was manifested by loss of erectile power.  It was indicated further, various medications had been tried in the past and were minimally effective.  There is likelihood that this condition and degree of symptomatology has existed for some time.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish an initial 20 percent rating for erectile dysfunction.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10; 4.115b, Diagnostic Code 7522 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).   Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  Fenderson, 12 Vet. App. at 125-26. 

The condition of erectile dysfunction is rated under 38 C.F.R. § 4.115(b), Diagnostic Code 7522, for deformity of the penis with loss of erectile power.  A 20 percent evaluation is the only assignable evaluation under this Diagnostic Code.

The Board has reviewed the evidence in this case, and finds that the criteria are sufficiently met to warrant a higher rating. 

The February 2017 VA examination indicates that the condition of erectile dysfunction was manifested by loss of erectile power.  It was indicated further, various medications had been tried in the past and were minimally effective.  The past two years there was not any success with medications.

There are consistent earlier findings.  A July 2013 VA examination provided the  finding that there was loss of erectile power.  There was no indication that medication was counted on to have alleviated the condition.  There was capability of normal function at intervals of more than six months at a time when taking medication.  Medication had not worked more routinely since 2008.   The condition was further described in the Veteran's statement from 2011, as loss of sex drive and function.  He stated one of the medications he had to discontinue because it interfered with treatment for hypertension.  VA examination in May 2008 further indicated that medication was at most, intermittently effective.

Based this information there is enough reason to believe the symptoms shown were long-term.  VA's benefit-of-doubt doctrine requires resolving reasonable doubt in the claimant's favor on a material issue.  See 38 C.F.R. § 4.3.  Accordingly, the requirements for increased rating are met. 


ORDER

A 20 percent rating for erectile dysfunction is granted, effective from December 18, 2007.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


